DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 9/10/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 7/8/21 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 9/10/21 has been entered.  Amended claims 1, 3, 5-7, 9 and 10 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, including correcting antecedent basis for recited terms and correcting recited term inconsistency, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 1 
A method for performing a contactless payment transaction, including: 
… 
performing the payment transaction[[s]] including calculating the total amount and applying discount using loyalty cards; 

performing electronic cash register the payment transactions including calculating a[[the]] total amount and applying a discount using loyalty cards; 
… 
processing the data on the purchase completed by sending payment card data for payment transaction authorization; 
… 
the step of identifying the user includes establishing a connection between the user device and the system enabled for contactless payment transactions, such as a POS terminal and/or an ECR, using a NFC reader/writer mode function or by allowing the user to select their image or avatar and name or nickname on a[[the]] screen of the POS terminal and/or ECR or by capturing and verifying consumer's biometric data and transforming his/her biometric, loyalty and payment data into a set of digital data; 
… . 

Claim 10
The method of Claim 1, characterized in that the user is further informed about his/her purchases, goods and discounts, and the identification of the user, the start of the payment transaction, the payment transaction[[s]], the performance of the loyalty operation, the completion of the payment transaction, the processing of the data on the completed purchase, and the informing of the user about his/her purchases, goods and discounts are carried out through a cloud computer server. 
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §112
4. The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

5.  Claims 1, 3, 5-7, 9 and 10 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding claim 1, this claim recites a "such as" phrase in the recited step of “identifying the user” which renders the claim indefinite because it is unclear whether the subject matter (i.e., “a POS terminal and/or an ECR”) following the “such as” phrase is required by the claimed invention or not. (See, MPEP § 2173.05(d)) 
	Since claims 3, 5-7, 9 and 10 depend from and include the respective limitations of claim 1, these claims are rejected for the grounds and rationale used to reject claim 1. 
Additionally regarding claim 5, this claim recites is own "such as" which renders the claim indefinite because it is unclear whether the subject matter (i.e., “an avatar with a name or nickname”) following the “such as” phrase is required by the claimed invention or not. (See, MPEP § 2173.05(d)) 
	Additionally regarding claim 6, this claim recites its own “such as” phrase which renders the claim indefinite because it is unclear whether the subject matter (i.e., “the point of sale terminal and/or the electronic cash register”) following the “such as” phrase is required by the claimed invention or not. (See, MPEP § 2173.05(d))


6. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.  Claims 5 and 6 are rejected under 35 U.S.C. §112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 5, the recited subject matter of the claim (i.e., the registered user selecting an image such as an avatar … to represent the user) is previously substantially recited in claim 1, from which this claim depends, in the claim 1 limitation “the step of identifying the user includes … “.  Therefore, this subject matter of claim 5 does not further limit the claimed subject matter of claim 1, from which this claim depends. 
Since claim 6 depends from and includes the limitations of claim 5, claim 6 is rejected for the grounds and rationale used to reject claim 5 herein. 
Applicant may cancel claim 5, amend the claim to place the claims in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that claim 5 as written complies with the statutory requirements.  The U.S. Court of Appeals for the Federal Circuit has indicated that although the requirements of 35 USC §112(d) (pre-AIA  §112, 4th paragraph) are related to matters of form, non-compliance 35 USC would. (See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006)) 

Claim Rejections - 35 USC §101
8. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.  Claims 1, 3, 5-7, 9 and 10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1, 3, 5-7, 9 and 10 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 3, 5-7, 9 and 10). (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of 
registering a user … for contactless payment transactions; 
performing an electronic payment transaction, when making a purchase, … , wherein the following steps are performed: 
identifying the user … by obtaining and further processing his/her image or avatar and name or nickname, biometric data identification, authentication, loyalty and payment data; 
starting a payment transaction … ; 
scanning the codes of goods and/or services being purchased … ; 
performing … the payment transaction including calculating the total amount and applying discount using loyalty cards; 
completing the payment transaction by allowing the user to consent and confirm the transaction; and 
processing the data on the purchase completed by sending card data for payment transaction authorization; 
characterized in that 
the user is registered by enabling a payment application … , the payment application being provided … ; and 
the step of identifying the user includes establishing a connection between the user … and the … contactless payment transactions, … , using a NFC reader/writer mode function or by allowing the user to select their image or avatar and name or 
wherein the biometric, loyalty and payment data are transformed by using a SHA-2 hash function and adding unique data … based on a secret key into an identifier for performing a payment transaction. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., performing a payment transaction, including processing data of the purchase completed, including determining a total amount and applying loyalty data for obtaining a discount, using various user identification data, a selected avatar or name data, biometric data, product code data, payment card data, and using a SHA-2 function to obtain an identifier for performing the payment transaction). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 

Claim 5 simply refines the abstract idea by requiring that the user is registered for contactless payment transactions, and the user may select an image such as an avatar with a name or nickname to represent the user in the payment transaction, but does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 6 simply refines the abstract idea by requiring that the user is pre-identified by displaying the image or avatar with the name or nickname he/she has selected for participating in the payment transaction, provided that the user device is detected in close proximity for the contactless payment transactions, but does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 7 simply refines the abstract idea by requiring that the user is identified and the payment transaction is started simultaneously with scanning the codes of goods being purchased, but does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an 
Claim 9 simply refines the abstract idea by requiring that the user is further informed of his/her purchases, goods and discounts, but does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 10 simply refines the abstract idea by requiring that the user is further informed about his/her purchases, goods and discounts, and the identification of the user, the start of the payment transaction, the payment transaction, the performance of the loyalty operation, the completion of the payment transaction, the processing of the data on the completed purchase, and the addition element device(s) that is/are used to inform the user about his/her purchases, goods and discounts, but does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application), or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept), or that the additional element device(s) is/are being technological improved.   
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims. 
Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “system” for contactless payment transactions, a “server,” a “scanner” of product unique codes, a “POS terminal,” a “browser,” an “electronic cash register,” a “payment application,” a “user device,” “NFC” or “remote access” technology, “biometric reading 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 
The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, including modifying biometric or payment data using known encoding/hashing functions/methods, data storage and communication, and/or outputting/displaying steps such as those typically used in a general purpose computer, a computing system and a payment network, and a computer network, where the additional elements/functions are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., 

Claim Rejections - 35 USC § 103
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1, 3, 5, 7 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Isaacson et al. (US Patent Publication 2018/0232817 A1, hereinafter Isaacson) in view of K. (US Patent Publication 2012/0158515 A1, hereinafter K) and in further view of Herring et al. (US Patent Publication 2016/0110703 A1, hereinafter Herring). 
	Regarding claim 1, Isaacson discloses: 
A method for performing a contactless payment transaction, including: registering a user in a system enabled for contactless payment transactions  [systems and methods for performing a purchase transaction between a merchant and 
performing an electronic payment transaction, when making a purchase, at a point of sale (POS) terminal and/or an electronic cash register (ECR), wherein the following steps are performed: identifying the user by the system enabled for contactless payment transactions by obtaining and further processing his/her biometric data identification, authentication of the user and payment data  [a purchase transaction between a merchant and a purchaser, which utilizes a website server and API (a contactless payment system) and ultimately includes a payment, includes purchaser biometric data such as voice & fingerprint analysis, etc., that is used to identify the purchaser; the purchase transaction may occur at a merchant POS terminal – see e.g., at least ¶¶ 411-412, 477, 492] 
starting a payment transaction at the POS terminal and/or ECR  [payment transactions, including a payment request for purchased items, can be initiated and completed for a purchase transaction via various methods, including via a computing device displaying a merchant website and/or a computing device functioning as a merchant POS terminal – see e.g., at least ¶¶ 184, 492] 
scanning the codes of goods and/or services being purchased using a scanner of product unique codes  [user can read/scan a unique product codes on each product being purchased as part of a purchase transaction – see e.g., at least ¶ 414] 
performing the payment transaction including calculating (a) total amount; and completing the payment transaction by allowing the user to consent and confirm the transaction; and processing the data on the purchase completed by sending (payment) card data for payment transaction authorization  [various methods can be used to complete the purchase transaction, where completed purchase transaction data is processed, including user payment card information, and where a total amount of purchased items for a transaction is determined and the user is allowed to confirm and authorize the transaction – see e.g., at least ¶¶ 048, 354, 376] 
the user is registered by enabling a payment application on a user device, the payment application being provided with a near-field communication technology (NFC) or, a remote access technology and/or biometric reading and recognition technology  [via a browser (remote access technology) a user registers by establishing an account with an online merchant while online (remote access) for transacting with a purchase and payment application of the merchant – see e.g., at least ¶¶ 138-139, 134] 
wherein the biometric, loyalty and payment data are transformed by using a SHA-2 hash function and adding unique data generated by a server based on a secret key into an identifier for performing a payment transaction  [the Examiner Notes that the subject matter of this limitation is not required to be rejected herein as it is optional, since as the claim is written this subject matter would only be required to be rejected when the optional subject matter regarding “capturing and verifying consumer’s biometric data … “, as recited in the previous limitation of “the step of identifying,” is the subject matter being rejected in this claim.  In this rejection, the subject matter being rejected in the “step of identifying” is that which pertains to the selection of the image or K. prior art reference) 
Isaacson substantially discloses the invention, but it appears to not explicitly disclose:  identifying the user by obtaining and further processing his/her image or avatar and name or nickname, applying (a) discount using loyalty cards, or identifying the user by allowing the user to select their image or avatar and name or nickname of (a) screen of the POS terminal. 
K discloses a system and various methods for utilizing avatars to represent users during an online shopping or social media experience that may including shopping advertisements, and teaches that a user can select a desired avatar to represent the user for a purchase transaction on a user interface (screen) of a computing device, including that the user’s name can be displayed as being associated with the selected avatar. [K, see e.g., at least ¶¶ 005, 025-030, 032, 036] 
	Herring discloses a system and various methods for performing purchase transactions by a user with a merchant, including identifying items being purchased at a computing device functioning as a POS terminal, and including the use of loyal cards associated with the user being used to apply a discount to the transaction. [Herring, see e.g., at least ¶¶ 019] 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included with the contactless purchase and payment system and methods of Isaacson, the ability of a user to select an avatar during the online shopping experience, as taught by K, and the use of user/purchaser loyalty cards to be used to apply a discount to a purchase transaction, as taught by Herring, since the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.)  It would be advantageous to include with the system of Isaacson the ability for the user to select a representative avatar after being registered with the purchase and payment system(s) to enhance their shopping experience, and to have a discount applied to a purchase transaction for loyal customers. 

	Regarding claim 3, Isaacson discloses that the biometric data of the user are a face image, an iris image, and a fingerprint of the user  [the subject matter of this claim is not required for a rejection hereunder, since it is optional subject matter (as discussed above in regard to claim 1 for such biometric subject matter).  Nonetheless, this reference discloses various biometric inputs of a user/purchaser, such as facial image, iris scan, fingerprint data, etc., that can be used to identify the user for a purchase transaction – see e.g., at least ¶¶ 021, 434, 477-478, 518] 

	Regarding claim 5, since the subject matter of selecting an avatar or image recited in this claim is essentially the same as that found in the “step of identifying the user” limitation of claim 1 (as evidenced by the 112(d) rejection of this claim discussed above), this claim is rejected for the grounds and rationale used to reject the “step of identifying the user” limitation of claim 1 as discussed above for claim 1. 

	Regarding claim 7, Isaacson discloses that the user is identified and the payment transaction is started simultaneously with scanning the codes of goods being purchased  [user ID is verified – see e.g., at least ¶¶ 411-412, 434, 517; scanning purchase item product codes initiates (simultaneously starts), via single-click or otherwise, a payment transaction for the scanned items – see e.g., at least ¶¶ 413-414]

	Regarding claim 9, Isaacson discloses that the user is further informed of his/her
purchases, goods and discounts  [see e.g., at least Figs 17H, 17I, and 17K (including associated text) and including at least ¶ 273] 

12.  Claims 6 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Isaacson in view of K. and Herring, and in further view of Carlsson et al. (US Patent Publication 2017/0221055 A1, hereinafter Carlsson). 
	Regarding claim 6, Isaacson in view of K. and Herring substantially discloses the invention, but appears to not explicitly disclose that that the user is pre-identified by displaying the image or avatar with the name or nickname he/she has selected on a display of a device that belongs to the system enabled for contactless payment transactions, such as the point of sale terminal and/or electronic cash register, and participates in the payment transaction, provided that the user device is detected in close proximity to the device that belongs to the system enabled for contactless payment transactions and participates in the payment transaction. 

Carlsson discloses a system, including use of various devices and various methods, for performing proximity-based NFC or other contactless merchant purchase transactions, including secure use of credentials and payment information in the transactions, including the use of transaction/user data encrypted via a secret key or other cryptographic mechanism or algorithm, including user identification via biometric data. [Carlsson, see e.g., at least ¶¶ 019-023, 030-034, 122] 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included with the contactless purchase and payment system and methods of Isaacson (which may include use of a merchant POS computing device), the ability of a user to select an avatar during the online shopping experience, as taught by K., and the use of user/purchaser loyalty cards to be used to apply a discount to a purchase transaction, as taught by Herring, and additionally the use of proximity-based NFC or otherwise contactless short-range communication as part of a merchant purchase transaction, as taught by Carlsson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

Regarding claim 10, Isaacson discloses that the user is further informed about his/her purchases, goods and discounts, and the identification of the user, the start of the payment transaction, the payment transactions, the processing of the data on a transaction, and the informing of the user about his/her purchases, goods and discounts are carried out through a cloud computer server  [during the transaction with the merchant, the user/purchase is informed of purchases, goods, discounts, user ID, transaction with a merchant POS (cash register), transaction status (e.g., confirmation to initiate transaction, transaction complete, etc. as further described for this claim vis-à-vis Isaacson, below.  Thus, Isaacson substantially discloses the invention, but it appears to not explicitly disclose that the step of performing a payment transaction further includes performing a loyalty operation. 
However, as previously discussed in regard to claim 1, Herring discloses and teaches the use of loyal cards associated with the user being used to apply a discount to the transaction being processed. [Herring, see e.g., at least ¶¶ 019]
Additionally, Carlsson discloses a system, including use of various devices and various methods for performing purchase transactions with a merchant, including proximity-based NFC or other contactless merchant purchase transactions, including that the purchase transaction may include loyalty card information that can be provided by the NFC module 50 of the user device 100 in encrypted form during a transaction. [Carlsson, see e.g., at least ¶130] 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included with the contactless purchase and payment system and methods of Isaacson, with the use of a user loyalty card being used to apply a discount for a transaction, as taught by Herring, and with the use of proximity-based NFC or otherwise contactless short-range communication as part of a merchant purchase transaction, including use of loyalty card information for a user in a user/merchant transaction, as taught by Carlsson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and usable to accomplish the invention.  (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

Response to Arguments
13.  Applicant’s arguments filed 9/10/21 have been fully considered. 

Applicant’s arguments (Amendment, Pgs. 4-7) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments (Amendment, Pgs. 4-6) that the claims are directed to an improved technology for processing a transaction, including implementing increased security, are not persuasive.  For example, applicant stresses that making data representing a user’s face more secure improves technology.  However, the use of biometric data (which may include, but not necessarily include, user face image data) for identifying the user, and thus for processing a transaction, is not required by the claims.  Rather, as recited by claim 1, the use of biometric data for processing the transaction is optional.  As recited by the claim, the user may select an avatar (not the image of the user) or use NFC read/write mode functions to for process the transaction instead of selecting an image of the user or selecting to use other biometric information of the user.  Thus, for at least these reasons, the claim as recited is not necessarily directed to a technological improvement regarding improved user image security in processing a transaction, as argued. 
Thus, the claimed subject matter is not similar to that of claim 1 of USPTO Ex. 42, cited by applicant since, among other things, the claim there required converting all non-standardized formatted information into a standardized format.  As discussed, in applicant’s claims, the securing of biometric data (which may include, but not necessarily include, user face image data) used for identifying the user and thus for processing a transaction is not required.  
For similar reasoning, the USPTO Exs. 1-3, cited by applicant, are not applicable to applicant’s claims as recited. 
Lastly,  in response to applicant’s arguments regarding preemption (Amendment, Pg. 7), while preemption is a factor that may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate, nor is it determinative of, patent eligibility.  Where, as here, the claims are deemed to disclose only patent ineligible subject matter under the Mayo framework (i.e., Alice analysis steps 2A and 2B above in the 101 rejection), preemption concerns are obviated and made moot. (See e.g., Intellectual Ventures I LLC v. Symantec Corp. et al., CAFC 2015-1769, 2015-1770, 2015-1771 (September 30, 2016)) Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696